UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)* PAMPA ENERGIA S.A. (Name of Issuer) American Depositary Shares, each representing 25 shares of common stock (Title of Class of Securities) (CUSIP Number) December 31, 2010 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: []Rule 13d-1(b) []Rule 13d-1(c) [X]Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on following pages Page 1 of 10 Pages Exhibit Index: Page 9 SCHEDULE 13G CUSIP No.: 697660207 Page 2 of10 Pages 1. Names of Reporting Persons. AUTONOMY CAPITAL (JERSEY) L.P. 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [ ] 3. SEC Use Only 4. Citizenship or Place of Organization Jersey Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power None 6. Shared Voting Power 7. Sole Dispositive Power None 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 7.0% Type of Reporting Person OO SCHEDULE 13G CUSIP No.: 697660207 Page3 of10 Pages 1. Names of Reporting Persons. AUTONOMY CAPITAL RESEARCH LLP 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [ ] 3. SEC Use Only 4. Citizenship or Place of Organization United Kingdom Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power None 6. Shared Voting Power 7. Sole Dispositive Power None 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 7.0% Type of Reporting Person OO SCHEDULE 13G CUSIP No.: 697660207 Page4 of10 Pages 1. Names of Reporting Persons. ROBERT CHARLES GIBBINS 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [ ] 3. SEC Use Only 4. Citizenship or Place of Organization Canadian Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power None 6. Shared Voting Power 7. Sole Dispositive Power None 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 7.0% Type of Reporting Person IN, HC Page5 of10 Pages Item 1(a). Name of Issuer: Pampa Energia S.A. (the “Issuer”) Item 1(b). Address of Issuer’s Principal Executive Offices: Ortiz de Ocampo 3302, Building #4, C1425DSR, Buenos Aires, Argentina Item 2(a). Name of Person Filing: This Statement is filed on behalf of each of the following persons (collectively, the “Reporting Persons”): i) Autonomy Capital (Jersey) L.P. (“Autonomy Jersey”); ii) Autonomy Capital Research LLP (“Autonomy Research”); and iii) Robert Charles Gibbins (“Mr. Gibbins”). This Statement relates to the ADS (as defined herein) held for the account of each of Autonomy Master Fund Limited (“Master Fund I”) and Autonomy Master Fund II Limited (“Master Fund II”). Autonomy Jersey serves as the investment manager to each of Master Fund I and Master Fund II. Autonomy Research serves as the sub-investment manager to the Master Fund I and Master Fund II. Mr. Gibbins is the principal of Autonomy Jersey and Autonomy Research and is a director of both Master Fund I and Master Fund II. In such capacity, eachof the Reporting Persons may be deemed to have beneficial ownership over the ADS (as defined herein) held for the account ofeach of the Master Fund I and Master Fund II. Item 2(b). Address of Principal Office or, if none, Residence: The address of the principal business office of Autonomy Jersey and Mr. Gibbins is Mielles House, La Rue des Mielles, St. Helier, Jersey JE2 3QD. The address of the principal business office of Autonomy Research is 8-11 Denbigh Mews, London SW1V 2HQ, United Kingdom. Item 2(c). Citizenship: i) Autonomy Jersey is a Jersey limited partnership; ii) Autonomy Research is a United Kingdom limited liability partnership; and iii) Mr. Gibbins is a citizen of Canada. Item 2(d). Title of Class of Securities: American Depositary Shares ("ADS"), each representing 25 shares of common stock ("Common Stock") Page6 of10 Pages Item 2(e). CUSIP Number: Item3. If This Statement is Filed Pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), Check Whether the Person Filing is a: This Item 3 is not applicable. Item 4. Ownership: Item 4(a) Amount Beneficially Owned: As of December 31, 2010, each of the Reporting Persons may be deemed the beneficial owner of 3,691,326 ADS.This amount consists of: A) 500,000 ADS held for the account of Master Fund I; and B) 3,191,326 ADS held for the account of Master Fund II. Item 4(b) Percent of Class: As of December 31, 2010, each of the Reporting Persons may be deemed the beneficial owner of 7.0% of outstanding shares of Common Stock.(There were 1,314,310,895 shares of Common Stock outstanding as of September 16, 2010, according to the Issuer's Form 6-K, filed on September 16, 2010, with twenty-five (25) shares of Common Stock equal to one (1) American Depositary Share.Each of the Reporting Persons may be deemed the beneficial owner of 92,283,150 shares of Common Stock upon conversion of his or its ADS.) Item 4(c) Number of Shares of which such person has: Autonomy Jersey, Autonomy Research and Mr. Gibbins: (i) Sole power to vote or direct the vote: 0 (ii) Shared power to vote or direct the vote: (iii) Sole power to dispose or direct the disposition of: 0 (iv) Shared power to dispose or direct the disposition of: Item 5. Ownership of Five Percent or Less of a Class: This Item 5 is not applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person: This Item 6 is not applicable. Page7 of10 Pages Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person: See disclosure in Item 2 hereof. Item 8. Identification and Classification of Members of the Group: This Item 8 is not applicable. Item 9. Notice of Dissolution of Group: This Item 9 is not applicable. Item 10. Certification: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Page8 of10 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. AUTONOMY CAPITAL (JERSEY) L.P. By:/s/ Robert Charles Gibbins Name:Robert Charles Gibbins Title:Director AUTONOMY CAPITAL RESEARCH LLP By:/s/ Robert Charles Gibbins Name:Robert Charles Gibbins Title:Managing Member ROBERT CHARLES GIBBINS By:/s/ Robert Charles Gibbins February 11, 2011 Page9 of10 Pages EXHIBIT INDEX Ex. Page No. A Joint Filing Agreement 10 Page10 of10 Pages EXHIBIT A JOINT FILING AGREEMENT The undersigned hereby agree that the statement on Schedule 13G with respect to the American Depositary Shares of Pampa Energia S.A., dated as of February 11, 2011 is, and any amendments thereto (including amendments on Schedule 13D) signed by each of the undersigned shall be, filed on behalf of each of us pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. AUTONOMY CAPITAL (JERSEY) L.P. By:/s/ Robert Charles Gibbins Name:Robert Charles Gibbins Title:Director AUTONOMY CAPITAL RESEARCH LLP By:/s/ Robert Charles Gibbins Name:Robert Charles Gibbins Title:Managing Member ROBERT CHARLES GIBBINS By:/s/ Robert Charles Gibbins Date: February 11, 2011
